Citation Nr: 0803392	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-39 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from February 2000 to 
February 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision, in which the 
Roanoke, Virginia, VA Regional Office denied the veteran 
service connection for a heart condition.  The veteran filed 
a notice of disagreement (NOD) in March 2005.  In April 2005, 
the veteran's claims file was transferred to the custody of 
the Columbia, South Carolina, VA Regional Office (RO), which 
is now the agency of original jurisdiction.  The RO issued a 
statement of the case (SOC) in July 2005.  The veteran filed 
a substantive appeal in December 2005.

The Board notes that the veteran was scheduled for a hearing 
at the RO before a traveling Veterans Law Judge in August 
2007, but she failed to appear for the hearing, did not show 
good cause for her failure to do so, and did not otherwise 
file a timely motion for a new hearing date. 

As a final preliminary matter, the Board notes that in 
correspondence dated in July 2006 and October 2007, the 
veteran indicated that she is also claiming service 
connection for a psychiatric disability.  As this matter has 
not been adjudicated by the RO, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no competent evidence or opinion establishing 
that the veteran currently has a diagnosis of cardiovascular 
disease or a chronic heart condition to which her subjective 
symptoms of chest pain and heart palpitations may be 
attributed.


CONCLUSION OF LAW

The criteria for service connection for a heart condition on 
any basis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a pre-rating letter dated May 2004, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a heart condition, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
also requested that the veteran submit any evidence in her 
possession that pertained to the claim.  The February 2005 RO 
rating decision reflects initial adjudication of the claim 
after issuance of this letter.  Clearly, the letter meets 
Pelegrini's content of notice and timing of notice 
requirements.

The Board notes that the veteran has not been informed as to 
how disability ratings and effective dates are assigned, or 
the type of evidence that impacts those determinations; 
however, on these facts, such discussion is not shown to 
prejudice the veteran.  As the Board's herein denies the 
claim for service connection currently under consideration, 
no disability rating or effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issues herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records dated 2005 to 2007, and an October 2004 VA 
examination report with an accompanying January 2005 
addendum.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through notice from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Thus, any such error is deemed harmless and does not preclude 
appellate consideration of the matter decided on appeal at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as cardiovascular disease, becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of such disease during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309.  

Although the veteran's service medical records reflect that 
she was treated for complaints of heart palpitations and 
chest pain on several occasions, they show no diagnosis of 
hypertension or cardiovascular disease during her entire 
period of active duty.  An electrocardiogram (ECG) study 
conducted in April 2001, while noting an occasional premature 
supraventricular complex, showed normal heart sinus rhythm 
and normal findings.  Chest X-ray in April 2001 revealed that 
her heart was of normal size and configuration.  

An ECG study of the veteran's heart that was performed in 
August 2001 also revealed normal cardiological findings in 
all respects, and her treating physician presented an 
assessment that the veteran had non-cardiac chest pain that 
was likely secondary to anxiety and stress.  

An ECG study conducted in March 2003 also showed normal 
findings and no arrhythmia, notwithstanding the veteran's 
subjective complaints of having chest pain and a sensation 
that her heart was racing or skipping a beat.   

Post-service medical records associated with the claim show 
that the veteran continued to report subjective symptoms of 
chest pain and heart palpitations.  However, the records do 
not show a definitive diagnosis of cardiovascular disease or 
any other chronic heart condition to account for her 
complaints.  

Although a provisional diagnosis of idiopathic angina on 
resting and exertion was shown on VA examination in October 
2004, pursuant to the veteran's subjective symptomatic 
complaints of chest pain, normal findings were obtained on 
cardiovascular examination and the matter was referred for 
additional consultation and testing, to include a cardio 
stress test.  In a January 2005 addendum to the October 2004 
VA examination report, the reviewing physician concluded that 
testing revealed normal cardiological findings and no 
evidence of ischemia.   

The veteran's records of post-service medical treatment 
received at a naval hospital for the period from 2005 to 2007 
continue to reflect her ongoing complaints of subjective 
chest pain and heart palpitations, although ECG and 
cardiovascular studies that were conducted in response to 
these complaints continued to demonstrate normal 
cardiological findings.  Significantly, these records also 
reflect ongoing treatment for depression and panic disorder, 
and a November 2005 treatment report shows that her physician 
opined that he believed that the most likely cause for the 
veteran's heart palpitation symptoms were panic attacks.

A September 2007 statement from the veteran's physician 
shows, in pertinent part, that the veteran was being treated 
post-service for an anxiety disorder and that she had heart 
palpitations and sinus tachycardia, but with normal findings 
on maximum exercise stress testing, for which she was 
prescribed medication.  Based on his review of the veteran's 
service medical records, the naval hospital physician 
presented his opinion that the veteran's anxiety disorder was 
present in service and manifested by symptoms that included 
chest pain and a rapid heart rate. 

In view of the foregoing evidence, the Board finds that the 
medical evidence in this case fails to establish the veteran 
has a current diagnosis of cardiovascular disease or other 
disabling heart condition for which VA compensation may be 
awarded.  The clinical evidence indicates that the veteran's 
chest pain and heart palpitations do not represent an actual 
heart condition, but are rather symptoms of a psychiatric 
disability, for which service connection is not in effect at 
the present time.  

Congress has specifically limited entitlement to service 
connection for disease or injury incurred or aggravated in 
service to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence does not establish the disability for 
which service connection is sought, there can be no valid 
claim for service connection for that disability on any 
basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, service connection for a heart condition must 
be denied because the first essential criterion for a grant 
of service connection - evidence of an actual cardiovascular 
disability upon which to predicate a grant of service 
connection - has not been met.


ORDER

Service connection for a heart condition is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


